Citation Nr: 1541308	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded this claim in April 2015 for additional development, which has occurred.


FINDING OF FACT

In resolving doubt in his favor, the Veteran has adjustment disorder with depressed mood as a result of service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria are met for service connection for adjustment disorder with depressed mood.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303(a) (2015).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310  (2015).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran need only show that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence for and against the claim is in relative equipoise, then  the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran asserts that his adjustment disorder with depressed mood is a result of his service connected hearing loss and tinnitus.  

The July 2011 VA examiner opined that the Veteran did not have an acquired psychiatric disability.

A February 2014 private examination report showed a diagnosis of chronic adjustment disorder with depressed mood.  The opinion noted that the examiner had worked with veterans experiencing hearing loss, and that from his experience, he found it as likely as not that his psychiatric symptoms resulted from his hearing difficulties.  

A June 2015 VA examiner found it as likely as not that his psychiatric symptoms were a result of his hearing loss, although he was not able to provide an opinion as to whether the hearing loss caused adjustment disorder, or aggravated it.  However, he also noted the Veteran did not meet the criteria for a diagnosis of an acquired psychiatric disability.

Later in June 2015, a podiatrist provided an opinion that the Veteran's adjustment disorder is not related to his hearing loss or to his service.  

Based on this body of evidence, the Board finds that service connection is warranted.  The evidence is in relative equipoise, both as to whether he has a diagnosis and as to whether it is related to his service.  Under these circumstances, doubt is resolved in his favor.  


ORDER

Service connection for chronic adjustment disorder with depressed mood is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


